

115 S1292 IS: Special Envoy to Monitor and Combat Anti-Semitism Act of 2017
U.S. Senate
2017-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1292IN THE SENATE OF THE UNITED STATESJune 6, 2017Mr. Rubio (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo amend the State Department Basic Authorities Act of 1956 to monitor and combat anti-Semitism
			 globally, and for other purposes.
	
 1.Short titleThis Act may be cited as the Special Envoy to Monitor and Combat Anti-Semitism Act of 2017. 2.FindingCongress finds that since the Global Anti-Semitism Review Act of 2004 was enacted, in many foreign countries acts of anti-Semitism have been frequent and wide in scope, the perpetrators and variety of threats to Jewish communities and their institutions have proliferated, and in some countries anti-Semitic attacks have increased in frequency, scope, violence, and deadliness.
 3.Monitoring and Combating anti-SemitismSubsection (a) of section 59 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2731) is amended—
 (1)in paragraph (2)— (A)in subparagraph (A)—
 (i)by inserting before the period at the end the following: , who shall be appointed by the President, by and with the advice and consent of the Senate; and (ii)by adding at the end the following new sentence: The Special Envoy shall report directly to the Secretary.; and
 (B)in subparagraph (B)— (i)by striking the first sentence; and
 (ii)in the third sentence, by striking The Secretary may allow such officer or employee to retain the position (and the responsibilities associated with such position) and inserting Such officer or employee may not retain the position (or the responsibilities associated with such position); and
 (2)by adding at the end the following new paragraphs:  (3)DutiesThe Special Envoy shall serve as the primary advisor to, and coordinate efforts across, the United States Government relating to monitoring and combating anti-Semitism and anti-Semitic incitement that occur in foreign countries.
 (4)Rank and status of ambassadorThe Special Envoy shall have the rank of ambassador. (5)QualificationsThe Special Envoy should be a person of recognized distinction in the field of—
 (A)combating anti-Semitism; or (B)religious freedom..